      Case 2:18-md-02833-CDJ Document 43 Filed 10/28/19 Page 1 of 1

                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 IN RE: FEDLOAN STUDENT LOAN                    MDL Docket No. 18-2833
 SERVICING LITIGATION

                                                JURY TRIAL DEMANDED
 ALL CASES



                                          ORDER

       AND NOW, this 28th day of October, upon consideration of Plaintiffs' unopposed request

for a two-week extension of time to file an Amended Class Complaint, it is hereby ORDERED

that Plaintiffs shall file an Amended Class Complaint on or before November 11, 2019.




                                                  BY THE COURT:
